Citation Nr: 1032720	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-41 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from June 1955 until March 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2009 the Board remanded the issue for further development.  
This case was previously before the Board in June 2007, February 
2008, and July 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran and his representative contend that the Veteran is 
entitled to an evaluation higher than 10 percent for his service-
connected asthma.  For historical purposes, service connection 
was established in a July 1958 rating decision.  In May 2003, the 
Veteran filed for an increased rating.  

Diagnostic Code 6602 provides ratings for bronchial asthma.  
Forced Expiratory Volume in one second (FEV-1) of 71- to 80-
percent predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 
to 80 percent, or; intermittent inhalational or oral 
bronchodilator therapy, is rated 10 percent disabling.  FEV-1 of 
56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication, is rated 30 percent 
disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, is rated 60 percent disabling.  FEV-1 less than 
40-percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications, is 
rated 100 percent disabling.  A Note to Diagnostic Code 6602 
provides that, in the absence of clinical findings of asthma at 
the time of examination, a verified history of asthmatic attacks 
must be of record.  38 C.F.R. § 4.97.

Pursuant to the most recent Board remand of May 2009, the Veteran 
was afforded another VA examination in October 2009.  The 
examiner reviewed the claims file.  The Veteran reported that his 
asthma was better and did not require medication on a daily 
basis; however he did indicate using albuterol three to four 
times a year.  He also stated that he smoked a pack of cigarettes 
a day.  The Veteran did not report any clinical visits for 
exacerbations of his asthma, although he did indicate having 
several acute attacks per year.  He also reported having an 
intermittent cough.

Upon examination, there were no abnormal respiratory findings.  
He had 20 breaths per minute.  The Veteran's chest was normal.  
Chest x-rays were within normal limits without edema or effusion.  
The Veteran was diagnosed with asthma with no significant 
effects.  The examiner noted no effects of the Veteran's daily 
activities.

The examination report indicates that pulmonary function testing 
was scheduled for November 14, 2009.  The record reflects that 
this testing was either completed or cancelled, but in either 
event a report of such testing is not of record.  As asthma is 
rated in part based on the results of such testing, this matter, 
unfortunately, must again be remanded.  

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.	 The AMC should attempt to associate the 
report of November 2009 pulmonary function 
tests with the claims folder, if such tests 
were indeed accomplished.  

2.	 If pulmonary function tests were not done in 
November 2009, the AMC should make 
arrangements to have this test accomplished.  

3.	Following the above, the AMC should 
readjudicate the Veteran's claim on appeal.  
The Veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board.


Thereafter, the case should be returned to the Board, if in 
order. The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

